Citation Nr: 0813901	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-32 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1975 until July 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

The veteran provided testimony at a September 2007 hearing 
before the undersigned.  A transcript of that proceeding is 
associated with the claims folder.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, it is determined that a VA 
examination must be obtained to determine the severity of the 
veteran's right knee disability, for the reasons discussed 
below.

The veteran was last examined by VA in March 2004.  At her 
September 2007 hearing before the undersigned, she indicated 
that her right knee symptomatology had worsened since the 
time of her last examination.  Given this, and because the 
record does not otherwise contain current outpatient 
treatment reports sufficiently  indicating the veteran's 
current disability picture, a new examination is necessary.  
See VAOPGCPREC 11-95 (1995); Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

It is also noted that there appears to be outstanding 
clinical evidence in the present case.  Indeed, the claims 
file contains no VA outpatient records subsequent to 2005.  
The most recent private treatment report, from Core 
Chiropractic and Physical Therapy, is dated in November 2006.  
Yet, at her September 2007 hearing before the undersigned, 
the veteran indicated that she continued to receive treatment 
from her clinic.  It is not clear from her testimony whether 
she was referring to her private therapy records, VA clinical 
records, or both.  This matter should be clarified and then 
an attempt should be made to obtain the identified records.

The Board further determines that additional development is 
required with respect to the VCAA notice requirements.  In 
this regard, the U. S. Court of Appeals for Veterans Claims 
held in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) that, 
for    
an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).   

It was further held that if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.   

In this case, the notice letters of record do not satisfy the 
requirements of Vazquez-Flores.  Therefore, additional notice 
should be sent to the veteran to cure this notice deficiency.  
Moreover, following the issuance of such notice, the matter 
on appeal should be readjudicated by the Agency of Original 
Jurisdiction (AOJ).  


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-19 17 & 02-1506 (U.S. 
Vet. App. March 3, 2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008)38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159, and 
any other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
increased rating claim.  Specifically, 
the notice apprise the claimant that, to 
substantiate her claim, the medical or 
lay evidence must show a worsening or 
increase in severity of the disability, 
and the effect that such worsening or 
increase has on the claimant's employment 
and daily life.  Additionally, the notice 
should also provide examples of the types 
of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation.   

The notice letter additionally should 
inform the claimant of the division of 
responsibility between her and VA in 
producing or obtaining evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in her 
possession which pertains to the appeal.  
She should also be provided notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  Contact the veteran and request 
that she identify all treatment 
providers, and approximately dates of 
treatment, for her right knee from 2006 
onward.  If a private treatment 
facility is identified, then obtain all 
appropriate paperwork authorizing 
release of such records to VA.  Once 
this is accomplished, then request such 
records as indicated by the veteran.  
Any negative search should be noted in 
the claims folder.

3.  Schedule the veteran for an 
orthopedic examination to determine the 
severity of her service-connected right 
knee disability.  All necessary tests 
should be conducted, including laxity and 
range of motion testing.  The examiner 
should state whether there is additional 
functional limitation of the right knee 
due to factors such as pain, weakness, 
fatigability, and incoordination.  The 
claims file should be reviewed in 
conjunction with the examination and the 
examiner's report should indicate that 
such review occurred.

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



